Citation Nr: 0500922	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  99-21 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right parietal 
cerebral arteriovenous malformation.

2.  Entitlement to service connection for a seizure disorder, 
to include as secondary to a right parietal cerebral 
arteriovenous malformation. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from January 1974 to July 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to warrant reopening the 
claims, which had previously been finally denied by an 
earlier unappealed rating.   

The case was previously before the Board in January 2001, at 
which time it was determined that new and material evidence 
had been submitted, and the claims were reopened.  The case 
was Remanded to obtain additional records and to afford the 
veteran a comprehensive neurological medical examination.  
The requested development having been undertaken, the case is 
once again before the Board for appellate consideration of 
the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the veteran was afforded a VA medical 
examination in October 2001 pursuant to the Board's January 
2001 Remand.  The examiner was specifically requested to 
opine as to the onset and etiology of the veteran's right 
parietal cerebral arteriovenous malformation (AVM) and 
seizure disorder.  (emphasis added).  The examiner was also 
asked to determine whether or not either condition had its 
onset in service.  While the examiner narrative could be 
construed to satisfy the directives regarding the veteran's 
seizures, his conclusions regarding the veteran's AVM do not 
comply with the Board's directives.  According to the U. S. 
Court of Appeals for Veterans Claims (Court) decision in 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the claimant, as a matter of law, a right to 
compliance with the remand instructions.  Therefore, this 
case must again be remanded in order to fully comply with its 
instructions of January 2001.  

Some records suggest the possible congenital nature of the 
veteran's right parietal cerebral AVM.  The VA General 
Counsel in a precedent opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during military service.  
VAOPGCPREC 82- 90.  However, a more definitive assessment in 
this case would be beneficial.  Therefore, if the veteran's 
AVM is a congenital or developmental defect, this should be 
so stated, and, if so, the examiner should render an opinion 
as to whether it is as likely as not that that the veteran 
experienced superimposed injury(ies) during service which 
resulted in additional disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The claims file should be referred to 
a Board certified neurologist in order to 
determine the date of onset and etiology 
of the veteran's AVM and seizure 
disorder..  The examiner is requested to 
review the claims folder, including the 
service medical records as well as a 
complete copy of this remand, and he/she 
should document that such review was 
completed.  .  If the physician believes 
that an examination is warranted the 
veteran should be scheduled for an 
examination.

Based on this review, the examiner is 
requested to offer an opinion as to the 
date of onset and etiology of the 
veteran's (1) right parietal cerebral AVM 
and (2) seizure disorder.  Specifically, 
the examiner is asked to determine 
whether it is as least as likely as not 
that either condition had its onset 
during active service.  

If the veteran's AVM is a congenital or 
developmental defect, this should be so 
stated, and, if so, the examiner should 
render an additional opinion as to 
whether it is as likely as not that that 
the veteran experienced superimposed 
injury(ies) during service which resulted 
in additional disability either to the 
AVM or manifested by seizures, citing the 
objective medical findings leading to the 
conclusion.  

If either condition was not a congenital 
condition, which nevertheless clearly and 
unmistakably had its onset prior to the 
veteran's active service , the examiner 
should express an opinion as to the 
whether such condition underwent a 
permanent increase in severity beyond its 
normal progression during active service 
from January 1974 to July 1976.  

The examiner should set forth the 
complete rationale for all conclusions 
reached.  

2.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

3.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims on appeal.  The 
RO review should include consideration of 
VAOPGCPREC 82- 90 and Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 
2004), as appropriate.

If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




